internal_revenue_service number release date index number ---------------------------------- -------------------- --------------------------------------------- ----------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-118142-04 date may ---------------------------------- legend x --------------------------------------------------- date date state dear ------------ ---------------------- ------------ -------------------------- this letter responds to your letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief to file a late s_corporation_election under sec_1362 of the internal_revenue_code facts according to the information submitted x was formed on date under state law x intended to elect to be treated as an association_taxable_as_a_corporation and then to elect to be treated as an s_corporation with both elections effective date however form_8832 entity classification election and the election to be treated as an s_corporation inadvertently were not timely filed law and analysis plr-118142-04 sec_301_7701-3 provides that a business_entity that is not classified as a sec_301_7701-3 allows an eligible_entity to elect to change its sec_301_9100-3 sets forth the standards which the commissioner uses to sec_301_9100-1 gives the commissioner discretion to grant reasonable sec_301_7701-3 provides that an eligible_entity with a single owner will corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association be a disregarded as an entity separate from its owner unless it elects otherwise classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after the filing_date extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register determine whether to grant a discretionary extension of time these standards indicate that the commissioner will grant relief when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of government treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if an election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year a or if the election is made after the date prescribed for making such an election and the secretary determines reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as timely made for that taxable_year and effective as of the first day of that taxable_year conclusion sec_1362 provides when an s election becomes effective if an s election sec_1362 provides that a small_business_corporation can elect to be sec_1362 provides that if no election is made pursuant to section based solely on the information submitted and the representations made we plr-118142-04 conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of time of days following the date of this letter for making the election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date x should make the election by filing form_8832 with the appropriate service_center a copy of this letter should be attached to that form in addition based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that x will be recognized as an s_corporation effective date an original form_2553 along with a copy of this letter must be forwarded to the relevant service_center within days from the date of this letter concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
